 Case 9:19-cv-01600-GLS-CFH Document 37 Filed 08/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LEROY PEOPLES,
                                                       9:19-cv-1600
                        Plaintiff,                     (GLS/CFH)

                  v.

RICH HREBIN et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      Plaintiff pro se Leroy Peoples commenced this civil rights action

against defendant correction officers Rich Hrebin and David Stanton, as

well as six other defendants that have since been dismissed, alleging

various claims pursuant to 42 U.S.C. § 1983. (Compl., Dkt. No. 1.) The

following claims survived the court’s initial review of the complaint: (1) an

excessive force claim against Hrebin and (2) a retaliation claim against

Stanton. (Dkt. No. 8 at 17.) Defendants moved for summary judgment,

asserting, among other things, that Peoples failed to exhaust his

administrative remedies prior to bringing suit. (Dkt. No. 31, Attach. 17.)

      On July 1, 2021, Magistrate Judge Christian F. Hummel issued a

Report-Recommendation and Order (R&R), which recommends that
 Case 9:19-cv-01600-GLS-CFH Document 37 Filed 08/02/21 Page 2 of 5




defendants’ motion for summary judgment, (Dkt. No. 31), be granted, and

that Peoples’ complaint, (Compl.), be dismissed for failure to exhaust, (Dkt.

No. 35). Peoples filed timely objections to the R&R.1 (Dkt. No. 36.) For

the reasons that follow, the R&R is adopted in its entirety, defendants’

motion for summary judgment is granted, and Peoples’ complaint is

dismissed.

     Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In

cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and


      1
         When a report and recommendation is filed, the parties have
fourteen (14) days from receipt of the report to file specific, written
objections to proposed findings and recommendations. See 28 U.S.C. §
636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D.N.Y. L.R. 72.1(c). Three
additional days are added to the fourteen-day period when the plaintiff is
served with the report by mail. See Fed. R. Civ. P. 6(d). The R&R was
filed on July 1, 2021, (Dkt. No. 35), and Peoples filed his objections fifteen
days later on July 16, 2021, making his objections timely.
                                      2
 Case 9:19-cv-01600-GLS-CFH Document 37 Filed 08/02/21 Page 3 of 5




recommendations of the magistrate judge for clear error. See id. at *5.

      In support of his objections, Peoples refers the court to his complaint,

and argues in conclusory fashion, and for the first time, that “the grievance

process in Broome County Jail is inadequate, arbitrary and capricious,

because it exist[s] in theory, but not in practice.” (Dkt. No. 36.)

Accordingly, to the extent that Peoples relies on his complaint, the

objections amount to an attempt to re-litigate issues already considered

and decided by Judge Hummel, and, with respect to his argument

regarding the inadequacy of the grievance process, such objection is a

new argument not presented to Judge Hummel in the initial briefing.2 (Id.)

      As such, Peoples’ objections are general and trigger clear error

review only. See Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d

Cir. 2002) (“Merely referring the court to previously filed papers or

arguments does not constitute an adequate objection.”); Smurphat v.

Hobb, No. 8:19-CV-804, 2021 WL 129055, at *2 (N.D.N.Y. Jan. 14, 2021)

(“[W]hen an objection merely reiterates the same arguments made by the

objecting party in its original papers submitted to the magistrate judge, the


       2
      Peoples did not file a response to defendants’ motion for summary
judgment. (Dkt. No. 35 at 2.)
                                       3
  Case 9:19-cv-01600-GLS-CFH Document 37 Filed 08/02/21 Page 4 of 5




Court subjects that portion of the report-recommendation challenged by

those arguments to only a clear error review.” (citations omited)); Smith v.

Hulihan, No. 11 CV 2948, 2012 WL 4928904, at *1 (S.D.N.Y. Oct. 17,

2012) (“[N]ew arguments and factual assertions cannot properly be raised

for the first time in objections to the R & R, and indeed may not be deemed

objections at all.” (citations omitted)).

       The court has carefully considered the R&R, and finds no clear error

in Judge Hummel’s thorough analysis, which provides multiple, appropriate

reasons for granting defendants’ motion for summary judgment and

dismissing Peoples’ complaint. Accordingly, the R&R is adopted in its

entirety.

       Accordingly, it is hereby

       ORDERED that the Report-Recommendation and Order (Dkt.

No. 35) is ADOPTED in its entirety; and it is further

       ORDERED that defendants’ motion for summary judgment (Dkt.

No. 31) is GRANTED; and it is further

       ORDERED that Peoples’ complaint (Dkt. No. 1) is DISMISSED; and

it is further

       ORDERED that the Clerk close this case; and it is further

                                            4
 Case 9:19-cv-01600-GLS-CFH Document 37 Filed 08/02/21 Page 5 of 5




      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

August 2, 2021
Albany, New York




                                    5
